UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2184


In Re:   DENNIS MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (4:09-cr-01272-RBH-8; 4:11-cv-03376-RBH)


Submitted:   November 14, 2012              Decided:   November 28, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis   Miller    petitions       for     a     writ     of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2012) motion.                      He seeks an order

from this court directing the district court to act.                         Our review

of the district court’s docket reveals that, on October 9, 2012,

the district court granted Miller’s § 2255 motion in part and

ordered that Miller be resentenced.                 Accordingly, because the

district court has recently ruled on the § 2255 motion, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.      We     dispense    with    oral       argument    because     the

facts   and    legal   contentions       are   adequately       presented       in   the

materials     before   this     court    and    argument       would    not    aid   the

decisional process.

                                                                      PETITION DENIED




                                          2